              Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                                   §
                                                              §
         Plaintiff                                            §
                                                              §
v.                                                            §              CIVIL NO. 3:20-cv-516 (VAB)
                                                              §
VINCENT K. MCMAHON and                                        §
ALPHA ENTERTAINMENT LLC                                       §
                                                              §              October 20, 2020
         Defendants.                                          §

                                            AMENDED COMPLAINT

         Plaintiff, Oliver Luck, by and through his undersigned attorneys, as and for his Complaint

against Defendants, Vincent K. McMahon (“McMahon”) and Alpha Entertainment LLC (“Alpha”)

(collectively, the “Defendants”), hereby alleges as follows, based on knowledge of his own actions,

and on information and belief as to all other matters:

                                             I.       INTRODUCTION

         1.        This lawsuit concerns Defendants’ wrongful termination of Mr. Luck as

Commissioner and CEO of the XFL, a professional football league, and McMahon’s breach of

guaranty for payment of Mr. Luck’s salary and bonus as Commissioner and CEO. Despite

fulfilling his obligations as Commissioner and CEO since May 30, 2018, Mr. Luck was wrongfully

terminated by Alpha, an affiliate of McMahon, on April 9, 2020. 1 Thus, Alpha has repudiated Mr.



1
  Moreover, on April 13, 2020, Alpha filed its petition for Chapter 11 bankruptcy protection in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case No. 20-10940 (LSS). At the same
time, Alpha filed its Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject Certain
Executive Contracts Effective at the Petition Date, by which Alpha seeks an order of the Bankruptcy Court authorizing
it to reject, inter alia, the Employment Contract (as defined below) under 11 U.S.C. § 365(a), effective as of the date
of the filing of the bankruptcy on April 13, 2020. (In re Alpha Entertainment LLC, Case No. 20-10940, ECF No. 22
(Bankr. D. Del.)). Under 11 U.S.C. § 365(g)(1), the rejection of an executory contract “constitutes a breach of such
contract . . . immediately before the date of the filing of the petition.” In this lawsuit, Plaintiff joins Alpha for the sole
purpose of seeking a declaration of whether or not Alpha properly terminated Mr. Luck for cause under his
Employment Contract, defined infra.


                                                              1
            Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 2 of 7




Luck’s employment agreement. Mr. Luck brings this action for (1) a declaratory judgment against

Alpha for the wrongful termination of Mr. Luck under the Employment Contract (as defined infra)

and (2) breach of contract and declaratory judgment against McMahon, who, as primary obligor,

guaranteed Alpha’s performance of its obligations under the Employment Contract and who, with

knowledge of Alpha’s alleged termination of Mr. Luck, has failed to perform the obligation of

payment. In addition, under the Guaranty (as defined below), McMahon waived all defenses and

discharges, legal or equitable, to his obligations under the Guaranty whether or not the

Employment Contract is valid or enforceable.

                                       II.     THE PARTIES

       2.       Plaintiff, Oliver Luck, is a citizen of Indiana.

       3.       Defendant, Vincent K. McMahon, is a citizen of Connecticut.

       4.       Nominal Defendant, Alpha Entertainment LLC, is a citizen of Connecticut and

Delaware as its members at the time this action commenced were Vincent K. McMahon, a

citizen of Connecticut, and World Wrestling Entertainment, Inc., a citizen of Delaware and

Connecticut.

                              III.    JURISDICTION AND VENUE

       5.       This Court has diversity jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332(a)(2) because there is complete diversity between the Plaintiff and Defendants

and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.       Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b)

because the Defendants reside in this judicial district. Additionally, Mr. Luck performed a

substantial part of his employment obligations, and Alpha and McMahon breached their

obligations, in this judicial district. Thus, venue is also proper in the District of Connecticut




                                                   2
             Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 3 of 7




pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events giving rise to the claims

asserted occurred in this judicial district.

                                  IV.     BACKGROUND FACTS

        7.       Mr. Luck agreed to be the Commissioner and CEO for the new professional football

league known as the XFL. On May 30, 2018, Mr. Luck entered into the Contract for Employment

as Commissioner and CEO (the “Employment Contract”). See Employment Contract, attached

hereto as Exhibit 1.

        8.       McMahon was the controlling owner of Alpha during the entire period Mr. Luck

was employed by Alpha and when Mr. Luck was wrongfully terminated by Alpha. McMahon, as

a primary obligor, personally, unconditionally, and irrevocably guaranteed Alpha’s performance

of its agreements and obligations under the Employment Contract, including, but not limited to,

payment of Mr. Luck’s base salary and guaranteed annual bonus. See Ex. 1 at Exhibit A (the

“Guaranty”).

        9.       The Employment Contract and the Guaranty provide that they are to be governed

by Connecticut law. Ex. 1 at 4 “Governing Law”; Ex. 1 at Ex. A ¶ 3.

        10.      McMahon executed the Guaranty in favor of Mr. Luck for payment and

performance of Alpha’s obligations under the Employment Contract. Ex. 1 at Ex. A. Under the

Guaranty, McMahon’s obligations are unconditional, absolute, continuing, and irrevocable.

Further, McMahon waived any legal or equitable defenses to Mr. Luck’s enforcement of the

Guaranty. Id. ¶ 2.

        11.      On April 9, 2020, Alpha wrongfully terminated Mr. Luck’s employment allegedly

for cause, effective immediately, and repudiated the Employment Contract. See Termination

Letter, attached as Exhibit 2. Mr. Luck wholly disputes and rejects the allegations set forth in the




                                                 3
         Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 4 of 7




Termination Letter and contends they are pretextual and devoid of merit. See Response Letter

dated April 16, 2020, attached as Exhibit 3.

       12.     As a primary obligor, McMahon has failed to perform his duties under the Guaranty

despite his knowledge and approval of the facts that (a) Alpha terminated the Employment

Contract, and did so without cause; and (b) under the Guaranty, he waived all defenses to its

enforcement. Accordingly, all amounts of base salary, bonuses, and other forms of compensation

are now due and owing to Mr. Luck by McMahon.

                                V.      CLAIMS FOR RELIEF

                       COUNT ONE - DECLARATORY JUDGMENT

       13.     Plaintiff incorporates herein by reference all preceding paragraphs.

       14.     In accordance with 28 U.S.C. § 2201, an actual controversy exists between Mr.

Luck and Alpha.

       15.     Mr. Luck seeks, and is entitled to, a declaration that Alpha wrongfully terminated

and repudiated the Employment Contract without cause.

                      COUNT TWO - DECLARATORY JUDGMENT

       16.     Plaintiff incorporates herein by reference all preceding paragraphs.

       17.     In accordance with 28 U.S.C. § 2201, an actual controversy exists between Mr.

Luck and Mr. McMahon.

       18.     Mr. Luck seeks, and is entitled to, a declaration that McMahon’s obligations under

the Guaranty are as primary obligor such that McMahon is primarily responsible to Mr. Luck for

all amounts owed to him under the Employment Contract.

       19.     Further, Mr. Luck seeks and is entitled to, a declaration that McMahon has waived

all defenses and discharges, legal or equitable, to Mr. Luck’s enforcement of the Guaranty.




                                                4
          Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 5 of 7




                          COUNT THREE - BREACH OF CONTRACT

        20.      Plaintiff incorporates herein by reference all preceding paragraphs.

        21.      Because Alpha wrongfully terminated and repudiated the Employment Contract

without cause, all future salary, bonuses and other compensation are now immediately due and

payable to Mr. Luck.

        22.      Mr. McMahon has breached his obligations under the Guaranty by failing to pay

all amounts owed to Mr. Luck.

        23.      As a result, Mr. Luck has suffered damages in an amount exceeding the minimum

jurisdictional amounts of this Court.

                                      PRAYER FOR RELIEF

        WHEREFORE, based on the Defendants’ conduct complained of herein, Mr. Luck asks

that this Court enter judgment in Mr. Luck’s favor, and against McMahon, and award to Mr.

Luck:

              a. Actual damages;

              b. Reasonable attorneys’ fees, expenses, and costs of court;

              c. All pre- and post-judgment interest as allowed by law at the highest rate allowed

                 by law, including interest pursuant to Conn. Gen. Stat. § 37-3a; and

              d. Declaratory Judgment as set forth above in Count Three.

Further based on Defendants’ conduct complained of herein, Mr. Luck asks that this Court enter

judgment in Mr. Luck’s favor, and against Alpha, and award to Mr. Luck:

              a. Declaratory Judgment as set forth above in Count One.

Mr. Luck further prays for all other relief to which he may be entitled.




                                                  5
         Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 6 of 7




                                DEMAND FOR JURY TRIAL

       Mr. Luck requests a trial by jury for all issues so triable pursuant to FED. R. CIV. P. 38(b)

and 38(c).

                                              PLAINTIFF OLIVER LUCK


                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com


                                              AND


                                              /s/ Paul J. Dobrowski
                                              Paul J. Dobrowski (phv10563)
                                              Vanessa L. Pierce (phv10561)
                                              Jared A. McHazlett (phv10650)
                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4601 Washington Avenue, Suite 300
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email : jmchazlett@doblaw.com

                                              HIS ATTORNEYS




                                                 6
            Case 3:20-cv-00516-VAB Document 94 Filed 11/16/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2020, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.


                                                       /s/ Andrew M. Zeitlin
                                                     Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                                     Shipman & Goodwin LLP
                                                     300 Atlantic Street
                                                     Stamford, CT 06901-3522
                                                     Telephone: 203-324-8100
                                                     Facsimile: 203-324-8199
                                                     azeitlin@goodwin.com




9256534v1




                                                 7
